Citation Nr: 0530182	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for manic 
depressive psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO declined to find 
that new and material evidence had been received to reopen a 
claim for service connection for manic depressive psychosis.  
The veteran failed to perfect an appeal.  Until the present 
time, that was the last final rating decision denying the 
claim for service connection for manic depressive psychosis 
on any basis.

2.  The evidence added to the record since the May 2000 
rating decision does not raise a reasonable possibility of 
substantiating the claim, nor does it, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence submitted since the May 2000 rating decision wherein 
the RO denied service connection for manic depressive 
psychosis is not new and material; thus, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, VCAA notice was issued in August 2002, 
prior to the December 2002 rating decision.

In an August 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2003 statement of the case (SOC) and December 2003 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish a reopened 
claim.  The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the July 2003 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Legal Criteria and Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held that the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the relevant evidence will 
be summarized.  A May 2000 rating decision declined to find 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for manic 
depressive psychosis.  The veteran was notified of the 
decision that same month, and he filed a notice of 
disagreement, requesting a hearing before a Decision Review 
Officer (DRO) at the RO.  A hearing was scheduled for the 
veteran in October 2000, but he failed to appear, with no 
explanation and no request for rescheduling.  The DRO issued 
a statement of the case to the veteran in December 2000, and 
provided information as to how to perfect the appeal, but 
neither the veteran nor his representative responded.

No other rating decision specifically addressed the issue of 
service connection for manic depressive psychosis until the 
December 2002 rating decision, as to which the veteran 
perfected the current appeal.

Summarizing the pertinent evidence of record at the time of 
the May 2000 rating decision, the veteran's service medical 
records show that, in March 1975, he was medically 
disqualified for Air Traffic Control duty.  The defect that 
was listed was anxiety reaction.  The veteran's April 1975 
separation examination shows his psychiatric examination was 
normal upon clinical evaluation, and the veteran reported no 
history of depression, excessive worry, loss of memory, or 
other nervous trouble.

Private hospitalization records dated in December 1981 show 
the veteran was intoxicated when admitted.  It was thought 
that he might have suffered from bipolar disorder.  The 
diagnoses were substance abuse, mixed, and either agitated 
depression or bipolar disorder, depressed type.

A VA hospitalization record dated from February to May 1985 
shows the veteran underwent therapy.  He was prescribed 
various prescription medications.  He was much improved upon 
separation.  The diagnoses were schizoaffective disorder and 
substance abuse.

Private hospitalization records dated from February to May 
1985 show the veteran sought treatment for symptoms of manic 
disorder, although it was unclear how much of the behavior 
was attributable to drug and alcohol use.  He demonstrated 
delusional thinking and hyperactive behavior.  The initial 
psychiatric diagnoses were bipolar disorder, mixed, and a 
past history of substance abuse.  His discharge diagnoses 
were schizoaffective disorder and substance abuse.

An August 1988 VA record shows the veteran was diagnosed with 
schizophrenia with bipolar disorder.  It was fairly under 
control.  The veteran had no specific complaints but had not 
been able to work.

In September 1988, the veteran underwent VA examination.  He 
indicated that he had experienced an anxiety attack during 
training that disqualified him from his job.  He mentioned 
having three previous hospitalizations, during which he was 
diagnosed with schizoaffective disorder, bipolar disorder, 
and mixed and secondary substance abuse.

The veteran reported that he was sent to the mental health 
clinic in March 1975 while he was in service.  He was 
disqualified from training as an Air Traffic Controller.  He 
was given no medications.  He was given the option of a 
discharge or taking another job, and he chose the discharge.  
He reported working until 1979, when his wife left him.  
Since then, he had trouble keeping a job.  The veteran showed 
a history of mental health and substance abuse treatment 
since then.  The diagnosis was manic depressive psychosis.

The veteran reported having anxiety attacks and had two or 
three breakdowns requiring hospitalization.  The diagnosis 
was schizophrenia, type undetermined.

Private hospitalization records dated from December 1991 to 
February 1992 show the veteran sought treatment to stay 
sober.  He had previous treatments and hospitalizations for 
substance abuse and mental breakdowns.  The veteran was 
treated throughout his hospitalization for drinking too much 
alcohol.  His diagnoses upon discharge were alcohol 
dependence; bipolar disorder, manic; and personality 
disorder.

In August 1994, the veteran was hospitalized at VA.  The 
diagnoses were bipolar disorder and polysubstance abuse.  He 
had previously been treated for substance abuse, and had 
contemplated suicide.  The veteran was depressed, suicidal, 
and paranoid, but denied auditory or visual hallucinations.

VA outpatient treatment records dated from August 1999 to 
November 1999 show the veteran was treated for 
detoxification, alcohol abuse, and bipolar disorder.  VA 
hospitalization records dated from January to February 2000 
show he was treated for schizoaffective disorder, manic in 
acute exacerbation, and polysubstance abuse, including 
alcohol, cocaine, marijuana, and amphetamines.

In denying the veteran's claim in May 2000, the RO indicated 
that the newly added evidence showed only that the veteran 
was under current treatment for alcohol abuse and mental 
illness.  None of the new evidence showed that the veteran's 
disorder began while he was on active duty.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, the veteran 
submitted a copy of the VA hospitalization dated from January 
to February 2000, which was previously associated with his 
claims file.

VA outpatient treatment records dated from August 2000 to 
April 2002 show the veteran was followed for bipolar disorder 
and substance abuse, in remission.  He was noted to be doing 
well on his current medications.

A July 2001 written statement from a VA psychiatrist shows 
the veteran was under her care at the mental health clinic.  
He suffered from bipolar disorder.  He was currently stable 
and did well mentally on his medications.  It was her opinion 
that, due to his mental condition and his various physical 
problems, the veteran was not capable of maintaining gainful 
employment.

In December 2003, the veteran testified before a DRO at the 
RO.  He stated he was first diagnosed with manic depressive 
psychosis in December 1981.  He said he also had a substance 
abuse problem.  He currently received treatment for his manic 
depressive disorder at VA every six months.  He was on 
medications.  During service, the veteran reported he was 
sent to the mental health clinic at his Air Force Base for 
demonstrated anxiety attacks during air traffic control 
training.  He was disqualified from the training.  He said he 
could not remember whether they had diagnosed him with 
anything at that time.  His current mental disorder affected 
his ability to work a full time job.  He said he had last 
worked in August 1983.  His representative indicated that he 
was awarded Social Security disability benefits for his 
disorder.  He stated that he began having employment problems 
in December 1981, which was when he first sought treatment 
for his mental disorders.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for manic depressive psychosis.  
While the VA outpatient records, the written statement, and 
the veteran's testimony do constitute new evidence, in that 
they were not of record at the time of the previous 
decisions, they are not material because they do not bear 
directly and substantially on the issue at hand.  
Specifically, none of this evidence suggests that the 
veteran's manic depressive psychosis or any other mental 
disorder began in service.  The additional evidence merely 
reiterates that the veteran currently suffers from a mental 
disorder.  Therefore, even if the evidence were deemed 
sufficient to reopen the claim, the complete record, as 
discussed above, fails to show that the veteran's mental 
disorder began in service.

With regard to the veteran's statement that he received 
Social Security disability benefits, the Board finds that a 
remand is not necessary to obtain these records, since at 
issue here is not the veteran's current diagnosis, but 
whether his mental disorder began in service.  Since Social 
Security determinations depend only on the veteran's current 
diagnosis and ability to work, these records would not help 
to determine whether the veteran's mental disorder began in 
service many years before that determination.

With regard to the contention of the veteran that he has 
manic depression psychosis related to military service, we 
certainly respect his right to offer his opinion and, as 
noted, do not question his sincerity, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge," aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In short, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for manic depression psychosis.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Having found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for manic depressive psychosis 
is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


